DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/14/20 for application number 16/848,713.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al., US PGPUB 2014/0173113, in view of Forbes, Jr. et al., US PGPUB 2010/0222935, and further in view of Akers et al., US Pat. No. 8,862, 922.
Regarding Claim 1, Vemuri discloses a method, comprising: 
receiving metadata for a plurality of virtual machines, the metadata indicating a metric of priority for the plurality of virtual machines [assigning priorities to VMs based on the level of service the VMs are to receive, par 33, ll. 14-20]. 
However, Vemuri does not explicitly teach identifying an upcoming limited power event associated with limited power capacity of one or more server racks of a cloud computing system for a duration of time; determining one or more power shaving actions to perform on the one or more server racks based on the received metadata for the plurality of virtual machines and in accordance with a power shaving policy; and implementing the one or more power shaving actions on the one or more server racks.
In the analogous art of power management, Forbes teaches identifying an upcoming limited power event associated with limited power capacity of one or more system devices for a duration of time [determining an expected, future time period for which power is to be interrupted or reduced to one or more devices, par 44, ll. 10-14].
It would have been obvious to one of ordinary skill in the art, having the teachings of Vemuri and Forbes before him before the effective filing date of the claimed invention, to 
However, the combination of Vemuri and Forbes does not explicitly teach determining one or more power shaving actions to perform on the one or more server racks based on the received metadata for the plurality of virtual machines and in accordance with a power shaving policy; and implementing the one or more power shaving actions on the one or more server racks.
In the analogous art of power management, Akers teaches determining one or more power shaving actions to perform on the one or more server racks based on the received metadata for the plurality of virtual machines and in accordance with a power shaving policy; and implementing the one or more power shaving actions on the one or more server racks [throttling the lowest priority VM, and continuing to throttle the next lowest priority VM until the system is within the power cap; adjusting power consumption among a plurality of servers, Fig. 5; col. 1, ll. 34-38].
It would have been obvious to one of ordinary skill in the art, having the teachings of Vemuri, Forbes, and Akers before him before the effective filing date of the claimed invention, to incorporate the power reduction methods as taught by Akers into the method as disclosed by Vemuri and Forbes, to reduce power consumption to avoid widespread system failures [Akers, col. 1, ll. 13-15].
Regarding Claim 5, Vemuri, Forbes and Akers disclose the method of Claim 1.  Forbes further discloses identifying the upcoming limited power event comprises one or more of: predicting the upcoming limited power event based on historical power usage data for the one 
Regarding Claim 6, Vemuri, Forbes, and Akers disclose the method of Claim 1.  Akers further discloses wherein the power shaving actions comprise one or more of: slowing down operation of one or more server nodes on the one or more server racks; or selectively shutting down one or more server nodes on the one or more server racks [throttling the virtual machines based on priority, Fig. 5].
Regarding Claim 7, Vemuri, Forbes, and Akers disclose the method of Claim 1.  Vemuri further discloses wherein determining one or more power shaving actions comprises: determining that a first server node on the one or more server racks is hosting a first virtual machine associated with a first customer account on the cloud computing system associated with a first level of customer priority; and determining that a second server node on the one or more server racks is hosting a second virtual machine associated with a second customer account on the cloud computing system associated with a second level of customer priority [determining the priorities to assign to VMs based on the level of service the VMs are to receive; the priorities are based on the service level agreements entered into with different customers being guaranteed varying levels of availability, par 33, ll. 14-20], and Akers further discloses wherein implementing the one or more power shaving actions on the one or more server racks comprises performing the one or more power shaving actions on the first server node without 
Regarding Claim 8, Vemuri, Forbes, and Akers disclose the method of Claim 1.  Vemuri further discloses wherein determining one or more power shaving actions comprises: determining that a first server node on the one or more server racks is hosting a first virtual machine associated with a first level of service availability; and determining that a second server node on the one or more server racks is hosting a second virtual machine associated with a second level of service availability, and priority based on the level of service availability [determining the priorities to assign to VMs based on the level of service the VMs are to receive; the priorities are based on the service level agreements entered into with different customers being guaranteed varying levels of availability, par 33, ll. 14-20], and- 40 -FILED ELECTRONICALLYDocket No. 408167-US-NP Akers further discloses wherein implementing the one or more power shaving actions on the one or more server racks comprises performing the one or more power shaving actions on the first server node without performing the one or more power shaving actions on the second server node based on a difference between the first level of priority and the second level of priority [throttling the virtual machines based on priority, Fig. 5].
Regarding Claim 11, Vemuri discloses a processor [214] and memory [217] to perform the task of assigning priority [Fig. 2; par 23, ll. 1-2].  The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 14 and 15, Vemuri, Forbes, and Akers disclose the system of Claim 11.  Claims 14 and 15 repeat the same limitations as recited in Claims 7 and 8, respectively, and are rejected accordingly.
Regarding Claim 16, Vemuri discloses a non-transitory computer readable medium storing instructions [system memory 217].  The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 19 and 20, Vemuri, Forbes, and Akers disclose the non-transitory computer readable medium of Claim 16.  Claims 19 and 20 repeat the same limitations as recited in Claims 7 and 8, respectively, and are rejected accordingly.
Claims 2-4, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri, Forbes, and Akers, and further in view of Uyeda et al., US Pat. No. 9,292,320.
Regarding Claim 2, Vemuri, Forbes, and Akers disclose the method of Claim 1.  However, the combination of references does not explicitly teach grouping the plurality of virtual machines into virtual machine pools, the virtual machine pools including a first virtual machine pool associated with a first level priority on the cloud computing system and a second virtual machine pool associated with a second level of priority on the cloud computing system.
In the analogous art of power management, Uyeda teaches grouping the plurality of virtual machines into virtual machine pools, the virtual machine pools including a first virtual machine pool associated with a first level priority on the cloud computing system and a second virtual machine pool associated with a second level of priority on the cloud computing system [virtual machines grouped based on cost factors, and are deployed as groups based on those cost factors; virtual machines are sorted by scarcity score and placed on hosts based on its score (i.e. priority), claim 11; Fig. 4].

Regarding Claim 3, Vemuri, Forbes, Akers, and Uyeda disclose the method of Claim 2.  Uyeda further discloses grouping the plurality of virtual machines into virtual machine pools comprises grouping the virtual machine pools based on a level of priority [virtual machines grouped based on cost factors, and are deployed as groups based on those cost factors; virtual machines are sorted by scarcity score and placed on hosts based on its score (i.e. priority), claim 11; Fig. 4], and Vemuri further discloses assigning priorities to VMs based on a level of service availability of the virtual machines relative to one or more threshold levels of service availability [assigning priorities to VMs based on the level of service the VMs are to receive, par 33, ll. 14-20].
Regarding Claim 4, Vemuri, Forbes, Akers, and Uyeda disclose the method of Claim 2.  Uyeda further discloses selectively deploying one or more virtual machines on server nodes of the one or more server racks based on whether the one or more virtual machines are grouped within the first virtual machine pool or the second virtual machine pool [virtual machines grouped based on cost factors, and are deployed as groups based on those cost factors, claim 11].  
Regarding Claims 12 and 13, Vemuri, Forbes, and Akers disclose the system of Claim 11.  Claims 12 and 13 repeat the same limitations as recited in Claims 2 and 3, respectively, and thus are rejected accordingly.
Regarding Claims 17 and 18, Vemuri, Forbes, and Akers disclose the non-transitory computer readable medium of Claim 16.  Claims 17 and 18 repeat the same limitations as recited in Claims 2 and 3, respectively, and thus are rejected accordingly.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri, Forbes, and Akers, and further in view of Gau et al., US PGPUB 2012/0134085.
Regarding Claim 9, Vemuri, Forbes, and Akers disclose the method of Claim 1.  However, the combination of references does not explicitly teach wherein implementing the one or more power shaving actions on the one or more server racks comprises providing one or more shaving commands to a rack manager of the one or more server racks, wherein providing the one or more shaving commands to the rack manager causes the rack manager to locally implement the one or more power shaving actions on the one or more server racks.
In the analogous art of server management, Gau teaches wherein implementing the one or more power shaving actions on the one or more server racks comprises providing one or more shaving commands to a rack manager of the one or more server racks, wherein providing the one or more shaving commands to the rack manager causes the rack manager to locally implement the one or more power shaving actions on the one or more server racks [centralized control and management of servers and racks can monitor the state of each server; each rack has a rack management board, and communicates with the system administrator; each rack management board can reduce the power provided to a server (servers reside within the racks, and thus power management of a server would necessarily affect the rack as well), par 9; par 17, ll. 5-9; par 18, ll. 8-12].

Regarding Claim 10, Vemuri, Forbes, and Akers disclose the method of Claim 1.  However, the combination of references does not explicitly teach wherein implementing the one or more power shaving actions on the one or more server racks comprises providing one or more power shaving commands directly to one or more server nodes on the one or more server racks.  
In the analogous art of server management, Gau teaches wherein implementing the one or more power shaving actions on the one or more server racks comprises providing one or more power shaving commands directly to one or more server nodes on the one or more server racks [centralized control and management of servers and racks can monitor the state of each server; each rack has a rack management board, and communicates with the system administrator; each rack management board can reduce the power provided to a server, par 9; par 17, ll. 5-9; par 18, ll. 8-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of Vemuri, Forbes, Akers, and Gau before him before the effective filing date of the claimed invention, to incorporate the power reduction methods as taught by Gau into the method as disclosed by Vemuri, Forbs, and Akers, to provide power savings and management of a large number of servers [Gau, par 6].  
Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Paul Yen/Primary Examiner, Art Unit 2186